Citation Nr: 0005761	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-05 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for residuals of right 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active service from May 1992 to July 1996.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 1996 decision by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in which the RO granted 
service connection with a noncompensable rating for residuals 
of right inguinal hernia repair, and service connection for 
asthma, evaluated as 10 percent disabling.  The grants of 
service connection and the evaluations provided were 
effective the day following the veteran's separation from 
service.  The veteran has perfected an appeal of that 
decision.

The veteran's claim of entitlement to an increased rating for 
bronchial asthma will be addressed in the REMAND portion of 
this decision.


FINDING OF FACT

Residuals of the veteran's right inguinal hernia are 
manifested by mild tingling, numbness and burning of the 
right inguinofemoral region and a well-healed scar.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of right 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.114, Diagnostic Code 7338 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the instant case, the 
veteran is technically not seeking an increased rating since 
his appeal arises from the original assignment of a 
disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).


Factual Background

The veteran reported in his substantive appeal dated in 
January 1997 that he still felt tenderness in the area where 
he had undergone an inguinal hernia repair.

During the April 1998 VA examination, the veteran reported 
that he underwent a right inguinal herniorrhaphy during 
service in January 1995.  He indicated that he had a large 
right inguinal hernia with right scrotal component for the 
1.5 years preceding surgery.  There was no known 
strangulation of hernia and no known preoperative or 
postoperative complications.  Physical examination revealed a 
well-healed right inguinal herniorrhaphy scar without 
complications.  No recurrence of hernia was reported and the 
veteran denied any other hernias.  No current symptoms were 
reported except for residual tingling, numbness and burning 
sensation in the right inguinofemoral region since the right 
inguinal herniorrhaphy.  No truss or belt was needed and no 
evidence of hernia was found.  Status post right inguinal 
herniorrhaphy without recurrence and residual mild 
paresthesias of the right inguinofemoral nerve distribution 
was assessed.


Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  The average impairment as set 
forth in VA's Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

38 C.F.R. § 4.114, Diagnostic Code 7338 pertains to inguinal 
hernias and provides for a 60 percent evaluation when the 
hernia is large, postoperative, recurrent, not well supported 
under ordinary conditions, not readily reducible, and 
considered inoperable.  When the hernia is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, a 30 percent 
evaluation is warranted.  A postoperative recurrent hernia 
that is readily reducible and well supported by a truss or 
belt warrants a 10 percent evaluation.  When the hernia is 
not operated, but remediable, or where the hernia is small, 
reducible or without true hernia protrusion, a compensable 
evaluation is not warranted.  

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118 (skin), Diagnostic Codes 7800 through 
7805 (1999).  Diagnostic Code 7804 provides that scars that 
are superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  
Diagnostic Code 7805 provides that scars may be rated on 
limitation of function of the part affected.

Mild or moderate paralysis, neuritis or neuralgia of the 
ilio-inguinal nerve warrants a noncompensable evaluation.  
Severe to complete paralysis, neuritis, or neuralgia of the 
ilio-inguinal nerve warrants a 10 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Codes 8530, 8630, 8730 (1999).

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

Analysis

According to Diagnostic Code 7338, a 10 percent evaluation 
for an inguinal hernia requires a showing that the hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.

During the April 1998 VA examination, the veteran complained 
of residual tingling, numbness and burning sensation in the 
right inguinofemoral region.  A well-healed scar was noted.  
The veteran did not claim recurrence of hernia nor was there 
evidence of recurrence upon examination, however.  There was 
no need for a truss or a belt found.  Thus, the Board finds 
that a compensable rating for inguinal hernia is not 
warranted. 

The veteran is not entitled to a higher initial evaluation on 
the basis of scars under Diagnostic Codes 7804 or 7805 
because there is no evidence of tenderness, pain, or 
limitation of motion, associated with the surgical scar.  The 
scar was described as well healed, and no tenderness, 
inflammation or swelling was found to be associated with the 
scar.

The veteran has been noted to have mild paresthesia in the 
right inguinal nerve distribution.  Under the diagnostic 
codes noted above, mild symptoms of nerve injury warrant no 
more than a noncompensable evaluation.  

Extraschedular ratings are for consideration when there is an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The veteran has not required hospitalization for his service-
connected residuals of a right inguinal hernia repair.  And 
although the veteran reported that he had been laid-off 
during the April 1998 VA examination, there was no evidence 
that it was attributable to the hernia condition.  In short, 
there has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

Since there is no evidence of a compensable level of 
disability at any stage since the grant of service 
connection, the veteran is not entitled to an original 
evaluation in excess of the noncompensable level.

ORDER

The veteran's claim of entitlement to a compensable rating 
for residuals of right inguinal hernia repair is denied.


REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals an initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash, 8 Vet. App. at 
224.  The veteran's claim of entitlement to an original 
rating in excess of 10 percent for asthma is therefore well 
grounded.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

The Board notes that the case was remanded in March 1998 
because it was determined that the veteran should be afforded 
a VA pulmonary examination to evaluate the current status of 
the service connected asthma.  It was specifically requested 
that the frequency of use of corticosteroids, immuno-
suppressive medications, inhalational or oral bronchodilator 
therapy or inhalational anti-inflammatory medications be 
noted.  Frequency of medication use is not noted in the April 
1998 VA examination.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.

The Board also notes that August 1999 VA outpatient records 
indicate that the veteran complained of "frequent asthmatic 
attacks.  Up to 3 or 4 a day."  This frequency of attacks 
suggests that the disability has increased in severity.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

In view of the foregoing this case is REMANDED for the 
following:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for asthma, or 
residuals of a hernia repair since August 
1999.  After securing the necessary 
releases, the RO should obtain these 
records.

2.  The veteran should be afforded an 
appropriate pulmonary examination to 
evaluate the current status of the 
service-connected asthma.  The 
examination should include pulmonary 
function testing,  Any use of systemic 
(oral or panteral) high dose 
corticosteroids; immuno-suppressive 
medications; inhalational or oral 
bronchodilator therapy; or inhalational 
anti-inflammatory medications must be 
noted by the examiner, with frequency of 
use specified.  The examiner should 
review the claims folder before the 
examination.  The examiner should 
describe the nature of the veteran's 
asthmatic symptoms and to what extent 
they are affected by seasonal changes.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims.  The RO should evaluate the 
veteran's asthma under both the criteria 
in effect prior to October 7, 1996, and 
the criteria in effect subsequent to that 
date.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


